Citation Nr: 1536495	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  14-00 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1945 to November 1948 and July 1960 to June 1970.  The Veteran died in 2009.  The appellant is the Veteran's surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. The case has since been transferred to the St. Petersburg, Florida RO. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran was not in the Republic of Vietnam during the Vietnam War and exposure to a tactical herbicide (such as Agent Orange) during his active service is not presumed.

2.  The Veteran's myxosarcoma of the pelvis did not have onset during active service, did not manifest within one year of separation from active service, and was not caused by his active service

3.  At the time of the Veteran's death service connection had not been established for any condition.

4.  The Veteran's death was not related to his active service.


CONCLUSION OF LAW

The criteria for service-connection for cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.312, 3.358 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  A notice was provided in December 2009, prior to the initial adjudication of the claim. 

VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service private treatment records, responses from the National Personnel Records Center (NPRC) and the Defense Personnel Records Information Retrieval System (DPRIS), and the appellant's statements.

VA has satisfied its duty to assist the appellant in the development of the case by attempting to verify the Veteran's claimed in-service exposures through official sources, and by supplementing the record with alternate documents in addition to the service treatment records.  The appellant does not contend that the Veteran had any in-service treatment for symptoms or manifestations of myxosarcoma of the pelvis, but instead contends that myxosarcoma of the pelvis is related to in-service exposure to Agent Orange. The appellant has not advanced, and the record does not suggest any alternate theories of entitlement for the benefit sought.

Development of the case has been appropriately focused on an attempt to verify the Veteran's claimed exposure to herbicides during service.  With respect to the DIC claim, under the VCAA, VA must provide an examination when there is (A) competent evidence of a current disability that (B) may be associated with service, but (C) there is insufficient medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(a).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the general duty to assist provision, 38 U.S.C.A. 
§ 5103A(a) , rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  

While the law does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is necessary to substantiate the claim, and VA is excused from providing such assistance only when no reasonable possibility exists that such assistance would aid in substantiating the claim.  Wood, 520 F.3d at 1348 .

A VA opinion has not been obtained.  Because the weight of the evidence demonstrates that the Veteran was not exposed to herbicides in service, there was no injury to, or disease of, the soft tissue in service, and myxosarcoma of the pelvis had its onset years after service separation, there is no duty to provide a VA medical examination.  The weight of the evidence also demonstrates no chronic symptoms in service and no continuity of symptoms of either disorder since service separation.  

There is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for the cause of the Veteran's death because there is nothing in service to which any current disability could be related by competent opinion.  See 38 U.S.C.A. § 5103A(a)(2) (West 2014) (VA 'is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim'); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is 'no reasonable possibility that further assistance would substantiate the claim').  See also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service; where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, the holding in Charles was clearly predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Referral of the issue of the cause of the Veteran's death to obtain a medical opinion would be a useless act.  The duty to assist to obtain an opinion is not invoked in this case regarding the claim of the cause of the Veteran's death because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

The RO has provided assistance to the appellant as required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The appellant has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The Merits of the Claim

The appellant-widow is claiming entitlement to service connection for the cause of the Veteran's death.  As noted, the Veteran served on active duty from October 1945 to November 1948 and July 1960 to June 1970 and died in 2009.  The cause of death was cancer of the pelvis.  At the time of death, the Veteran had no established service-connected disabilities.

The law provides Dependency and Indemnity Compensation (DIC) benefits for a spouse of a deceased Veteran even if service connection was not in effect for any disability at the time of death.  See 38 U.S.C.A. § 1310.  In this situation, 'the DIC claimant must establish service connection for the cause of the veteran's death.'  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).  To establish entitlement to service connection for the cause of his death, the evidence must show that a disability either incurred in or aggravated by his active military service, or that may be presumed to have been, or that was proximately due to, the result of, or chronically aggravated by a service-connected disability, was either a principal or contributory cause of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2014).

Service connection is granted for disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or, if a preexisting condition, for aggravation of this condition during service beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303(a), 3.306.

To establish entitlement to direct service connection, there must be (1) competent and credible evidence confirming the Veteran had the claimed disability or, at the very least, showing he had it at some point since filing his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Malignant (i.e., cancerous) tumors are presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Soft tissue sarcoma also may be service connected on the basis that it is presumptively associated with Agent Orange exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  First, however, a Veteran must show that he served in the Republic of Vietnam during the Vietnam War era or at some other location that Agent Orange was used or sprayed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Vietnam service requires a presence on the ground (landmass) or in the inland waterways of the country; service on deep-water offshore vessels is insufficient to trigger the presumption.  38 C.F.R. § 3.307(a)(6)(iii).  See also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); VAOPGCPREC 27-97.  Second, the Veteran must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162-63 (1997).  Soft tissue sarcoma is one of the presumptive diseases listed in § 3.309(e), and the available medical records from the Veteran's lifetime document his treatment for this condition.

However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 -23 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); and McCartt v. West, 12 Vet. App 164, 167 (1999).  In McCartt, the Court indicated the principles set forth in Combee, which, instead, concerned exposure to radiation, are equally applicable in cases involving Agent Orange exposure to establish direct causation.

The preponderance of the evidence is against a finding that the Veteran served within or visited the landmass of Vietnam and exposure to herbicides is therefore not presumed. 

The Veteran's Report of Separation from the Armed Forces (DD-214) reflects that he had been awarded the Vietnam Service Medal (VSM) and the Republic of Vietnam Campaign Medal (RVCM).  However, these awards were given all members of the Armed Forces of the United States serving in Vietnam and contiguous waters or airspace above, as well as to those who served in Thailand, Laos, or Cambodia in direct support of operations in Vietnam.  See Manual of Military Decorations and Awards, 6-1 (Department of Defense Manual 1348.33-M, July 1990).  The Veteran's service on an aircraft carrier off the coast of Vietnam clearly qualified him for such awards, but they are not per se verification of service in Vietnam such that a presumption of herbicide exposure is warranted. The Veteran also had service in the Pacific, as evidenced by receipt of Korean War service and World War II (post war) medals.

In a June 2009 claim for service connection, the Veteran indicated that he served in Vietnam.  The appellant submitted photographs claiming to be the Veteran in Vietnam and statements about how the Veteran told her he went into Vietnam.  However, the Board finds the evidence of record, including the photographs, provide no confirmation that the Veteran stepped foot in Vietnam or that he served aboard one of the Navy vessels that operated on the inland waterways of Vietnam (brown water).  His service personnel records (SPRs) show he was assigned to the USS Enterprise (an aircraft carrier).  

A February 2011 response from the DPRIS indicated that it was unable to determine whether the Veteran served in the Republic of Vietnam.  It was noted that the Veteran served aboard the USS Enterprise which was in the Gulf of Tonkin from December 18, 1966 to January 16, 1967, February 1 to March 2, March 22 to April 17, April 29 to May 27, and June 4 to June 21, 1967.  The DPRIS noted that the history does not document that the ship docked, transited inland waterways, or that personnel stepped foot in the Republic of Vietnam.  

These records are highly probative evidence against the claim because they were generated with the specific view of recording the events they describe. In this respect, they are akin to official records, which generally enjoy a high degree of probative value in the law. Rucker v. Brown, 10 Vet.App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision). 

This does not preclude the appellant from establishing that the Veteran's cause of death from myxosarcoma of the pelvis was otherwise related to his active service, either on a direct incurrence basis or based on chronicity.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  Here, however, neither avenue is available.

The Veteran's service treatment records are absent of any complaints, treatment, or diagnosis of myxosarcoma of the pelvis.  Furthermore, post-service evidence shows that the Veteran was not diagnosed with myxosarcoma of the pelvis until 2006, over three decades after his discharge from service. 

Finally, the Board has properly afforded consideration based on presumptive service connection and continuity of symptomatology for the Veteran's myxosarcoma of the pelvis, as they are included in the enumerated conditions under 38 C.F.R. § 3.309(a).  However, the evidence of record does not show, and the appellant has not asserted, that the Veteran had continuous symptoms since service that are related to his myxosarcoma of the pelvis, or that the Veteran's myxosarcoma of the pelvis manifest to a compensable degree within one year after his discharge from service in 1970.  38 C.F.R. §§ 3.304, 3.307(a) and 3.309(a).  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 C.F.R. § 3.102 (2013), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

(ORDER ON NEXT PAGE)









ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


